Per Curiam.
The principle of this case was determined in the case of Fitzwater Road, which resembles the present in all respects except that it is not so strong. The twelfth section of the Act for *75laying out the city district, orders that until the sections shall respectively have been admitted as parts of the city, they shall “ be deemed and taken as parts of the district and township to which the same belong.” Why then shall they not be subject to the general road law, in the mean time, like any other part of the township ? The city district comprises a tract of several square miles; and half a century may pass before it shall have been brought entirely within the corporate limits of the city. Shall not the inhabitants be accommodated with roads and highways till then ? If these should be found to mar the symmetry of the general plan, they can readily be vacated at the proper time by a report of viewers under the existing law, or by an Act of the Legislature ; but the inhabitants are not to be debarred of the present use of them.
Order to quash reversed, and procedendo awarded.